Citation Nr: 1235602	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for a brain disorder manifested by memory loss. 

2. Entitlement to a total disability evaluation based on individual unemployment (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to April 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Subsequently, in November 2010 the Board remanded this matter further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

1. The competent medical evidence does not show that the Veteran has an additional disability of a brain disorder, manifested by memory loss, due to medical treatment provided by the VA.

2. The Veteran is service-connected for a duodenal ulcer, currently rated as 20 percent disabling. 

3. As evidence of the Veteran's potential unemployability is of record, and since she does not meet the schedular criteria for a TDIU rating, the matter should be referred to the Director, Compensation and Pension Services, for extraschedular consideration.






CONCLUSION OF LAW

1. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a brain disorder manifested by memory loss are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).

2. The criteria for the submission of the claim for TDIU on an extraschedular basis to the Director of Compensation and Pension Services have been met.  38 C.F.R. § 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1).

In correspondence dated October 2004, October 2005, and November 2005, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate her claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was also specifically informed of the law as it pertains to effective dates in an April 2006 notice letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service and VA medical records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been informed of the law relevant to her claims.  The Veteran was afforded a VA examination in November 2011 in conjunction with this appeal.  The VA examination report is thorough and supported by VA outpatient treatment records.  The examination discussed the clinical findings and the Veteran's reported history and symptoms as necessary.  Significantly, the Veteran or her representative have not alleged or identified any outstanding evidence that has not been associated with the claims file.  The Board thus concludes that there are no additional records outstanding with respect to this claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Merits of the Claim

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Compensation under 38 U.S.C.A. § 1151

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151  which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b) (2011).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2011).

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.358, 3.800 (2011).

In January 2004, the Veteran filed a claim under 38 U.S.C.A. § 1151 contending that following the March 1995 mitral valve replacement surgery, she suffered minor brain damage resulting in "diminished IQ and memory loss" due to the lack of oxygen during the procedure.  The Veteran stated following the procedure she "struggled to remember things that were a priority before [her] operation. [She] stopped driving because [she] could not remember how to get to places that [she] frequented often. [She] stopped writing letters due to [her] inability to write grammatically correct and cohesively..."  See claim, dated January 2004.

According to the probative evidence of record, the Veteran's October 1995 psychological evaluation noted symptoms of mild impairment of memory and concentration.  However, the private psychologist stated it was consistent with the Veteran's diagnosed depression, not of any independent brain impairment.  See Dr. D. P. Tressler's psychological evaluation report, dated October 1995.

Given the presence of memory loss and the Veteran's statement of brain impairment following the March 1995 surgery, in November 2010, the Board remanded this matter for additional development.  Namely, the Board stated a VA examination a VA medical examination and opinion were needed to determine the nature and etiology of the Veteran's memory loss and whether it is related to the March 1995 surgery.  See Board Remand, dated November 2011.

Subsequently, in November 2011, the Veteran underwent a VA examination.  Upon review of the evidence of record and a clinical interview, the VA examiner determined that the Veteran met the criteria for a dysthymic disorder and personality disorder (not otherwise specified) with cluster B features.  See VA examination, dated November 2011.

A mental status examination revealed the Veteran was fully oriented to person, place, and time.  She maintained good eye contact and was very cooperative, developing rapport quickly.  Her speech was normal for rhythm, rate, and volume.  No abnormal psychomotor abnormalities were noted.  Her thought process was linear, logical, and goal-directed.  There was no evidence of any perceptual disturbances, paranoia, or delusional thinking.  She denied suicidal or homicidal ideation.  The examiner determined the Veteran's cognition was within normal limits, "despite reported problems with concentration and memory impairment."  The Veteran was able to perform serial sevens without difficulty, basic math calculations with using pencil and paper, and "immediately repeat three out of three objects, recalling two of the three after a short-term delay with a distractibility task.  She was able to recall the third object after prompted with a clue."  The Veteran's insight, judgment, and impulse control were good.  Id. 

The VA examiner noted evidence of the Veteran's depression during service with two reported suicide attempts; a diagnosis of anxiety neurosis and convulsive disorder; short and long-term memory problems; difficulty with attention and concentration (which led to her dropping out of nursing school.)  The VA examiner stated:

Despite complaints of cognitive problems, the [V]eteran's mental status exam was within normal limits and did not indicate problems that were of enough significance to warrant a diagnosis of a cognitive disorder.  This is consistent with the psychological evaluation that included cognitive/memory, and personality testing only shortly after the VA treatment that has been alleged as the cause for additional cognitive disability.  Her current complaints of cognitive dysfunction do not appear to differ from or to be any worse than shown in her 1977 rating; any such complaints can be attributed to her depression...

Ultimately, the VA examiner opined that, "[w]hile her depression is clearly related to her declining physical condition, it is less likely as not that the VA treatment in March 1995 caused additional memory loss."  Id.

Taking into account all relevant evidence, the Board finds that the Veteran is not entitled to 38 U.S.C.A. § 1151 benefits for a brain disorder manifested by memory loss.  While the Veteran does currently have symptoms of short and long term memory problems, the evidence simply fails to show that the proximal cause of these disabilities was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the Veteran's brain disorder was an event which was not reasonably foreseeable.

The Board does not doubt that the Veteran's brain disorder may have first manifested, in her belief, close in time to her surgery in March 1995, nor does it doubt the sincerity of the Veteran's belief that her current memory problems are related to that surgery.  However, as a layman, without the appropriate medical training and expertise, she is not competent to provide a probative opinion on a medical matter such as etiology.  While a layman such as the Veteran can certainly attest to his/her in-service experiences and current symptoms, he/she is not competent to provide an opinion linking that disability to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The medical evidence of record discussing etiology of the Veteran's current memory loss indicates that it is related to her mental health disability of depression and dysthymia; not any specific VA treatment.

Thus, as no objective evidence has been presented to show that the Veteran suffered additional disability due to VA treatment that was not foreseeable or as a result of VA's negligence, the Board finds that the preponderance of the evidence of record is against a grant of entitlement to benefits under 38 U.S.C.A. § 1151 for a brain disorder manifested by memory loss.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

TDIU

The Veteran is seeking a total disability rating for compensation based on individual unemployability (TDIU).  Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for a duodenal ulcer (rated as 20 percent disabling), for a combined disability evaluation of 20 percent.  As such, the Veteran does not meet the percentage requirements pursuant to 38 C.F.R. § 3.340. 

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19. 

According to the record, the Veteran is currently unemployed.  She stated that she is unable to work due to her medical conditions.  It is unclear whether the Veteran's service-connected duodenal ulcer is a contributing factor to her claimed inability to work.

When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  Based on the evidence, such referral is warranted. 

At this point, the Board will not make a decision regarding the appellant's claim for TDIU under 38 C.F.R. § 4.16(b), as this is impermissible based upon regulation and case law.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds that this matter should have been submitted to the Compensation and Pension Director for extraschedular consideration under 38 C.F.R. § 4.16(b).  In this regard, the claim is granted.  Id.  At this point, this claim will necessarily be REMANDED for further action consistent with this decision.









ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a brain disorder manifested by memory loss is denied. 

Submission of a claim for a total disability rating for compensation purposes based on individual unemployability to the Director, Compensation and Pension Service, is warranted.


REMAND

As discussed above, further evidentiary development is necessary before appellate review may proceed on the Veteran's claim of entitlement to TDIU benefits.  Specifically, this matter is to be referred to the Director, Compensation and Pension Service, for extraschedular consideration.

Accordingly, the case is REMANDED for the following action: 

1. The RO should submit the claim for a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  The RO should follow the dictates of section 4.16(b) in making this submission. 

2. The RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


